 

 

AMENDMENT NO. 5 AND ADDENDUM TO REVOLVING

PROMISSORY NOTE (AD&C LOAN)

 

 

 

BY THIS AMENDMENT NO. 5 AND ADDENDUM TO REVOLVING PROMISSORY NOTE (AD&C LOAN)
(“Amendment”) dated as of March 30, 2012, BLUEGREEN VACATIONS UNLIMITED, INC., a
Florida corporation (“BVU”), and BLUEGREEN NEVADA, LLC, a Delaware limited
liability company (“Bluegreen Nevada” and collectively with BVU, the “Borrower”
or “Maker”), and RESORT FINANCE AMERICA, LLC, a Delaware limited liability
company (“Lender” or “Holder”), successor-by-assignment to GMAC Commercial
Finance, LLC, a Delaware limited liability company (“GMACCF”), for good and
valuable consideration, the receipt of which is hereby acknowledged, hereby
confirm and agree as follows:

RECITALS:

A.                 Lender is the owner and holder of that Revolving Promissory
Note (AD&C Loan) dated as of February 10, 2003, as amended by an Amendment No. 1
to Revolving Promissory Note (AD&C Loan) dated as of September 10, 2003, as
amended by an Amendment and Addendum to Revolving Promissory Note dated October
10, 2003, as amended by an Amendment No. 2 to Revolving Promissory Note (AD&C
Loan) dated as of September 15, 2004, as amended by an Amendment No. 3 to
Revolving Promissory Note (AD&C Loan) dated as of February 16, 2006, and as
amended by an Amendment No. 4 to Revolving Promissory Note (AD&C Loan) dated as
of July 30, 2008 in the current face amount of One Hundred Fifty Million Dollars
($150,000,000) and made payable by Maker to Residential Funding Company, LLC, a
Delaware limited liability company, formerly known as Residential Funding
Corporation, a Delaware corporation (“Original Lender”) (the “AD&C Loan Note”).

  B.  Original Lender previously assigned all right, title and interest in and
to (but not the funding obligations under) the Loan Agreement and all Loan
Documents (as defined in the Loan Agreement, hereinafter collectively, the “Loan
Documents”) to RFC Resort Funding, predecessor by merger to GMACCF. Original
Lender subsequently assigned all funding obligations under the Loan Agreement to
GMACCF. GMACCF subsequently assigned all right, title and interest in and to the
Loan Agreement and all Loan Documents to Lender. Lender presently is the owner
of all right, title and interest in and to the Loan Documents. Unless otherwise
indicated, all capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Loan Agreement, as applicable.

 

B.                 The AD&C Loan Note evidences Advances under the AD&C Loan
made pursuant to the terms of that certain Loan Agreement executed between
Borrower and Original Lender and dated as of February 10, 2003 (as subsequently
amended, the “Loan Agreement”).

C.                 Pursuant to the Fifth Modification Agreement and Amendment to
Project Loan Commitment (the “Fifth Amendment”), dated as of March 30, 2012, the
parties agreed, among other things, to (i) amend the Project Loan Repayment Date
by extending the Project Loan Repayment Date from June 30, 2012 to December 31,
2012, or as the same may be further extended in accordance with the Fifth
Amendment, and (ii) adjust the interest rate to a fixed interest rate per annum
equal to ten percent (10%).

D.                 Borrower and Lender wish to amend the AD&C Loan Note to
reflect the above-described changes.



 

 

AGREEMENT:

1.                  Except as otherwise defined herein or unless the context
otherwise requires, capitalized terms used in this Amendment shall have the
meanings given to them in the AD&C Loan Note, or if not defined therein, the
meanings given to them in the Loan Agreement, as amended from time to time.

2.                  Section 2(a) of the AD&C Loan Note is hereby amended to
reflect that the interest shall be at a fixed interest rate per annum equal to
ten percent (10%).

 

3.                  Section 4 of the AD&C Loan Note is hereby amended by
deleting such Section in its entirety and replacing and substituting in lieu
thereof the following:

 

Section 4  Maturity Date

 

The unpaid principal balance hereof, together with all unpaid interest accrued
thereon, and all other amounts payable by Borrower under the terms of the Loan
Documents shall be due and payable on the first to occur (the “Maturity Date”)
of (1) the Project Loan Repayment Date set forth in that certain Project
Commitment, dated as of May 18, 2006, as amended by (i) that certain Amendment
No. 1 to Project Commitment, dated as of July 31, 2007, and (ii) that certain
Amendment No. 2 to Project Commitment, dated as of July 30, 2008, as modified by
the Fifth Modification Agreement (AD&C Loan Agreement) and Amendment to Project
Loan Commitment, dated March 30, 2012, as such Project Loan Repayment Date may
be extended in accordance therewith, or (2) the date on which this Note is
required to be repaid pursuant to the Loan Agreement, including, without
limitation, Section 8.2 of the Loan Agreement. If the Maturity Date should fall
on a day other than a Business Day, payment of the outstanding principal and all
unpaid interest due under the terms hereof shall be made on the next succeeding
Business Day and such extension of time shall be included in computing any
interest in respect of such payment.

 

3.                  Borrower and Lender hereby ratify and confirm the AD&C Loan
Note, as amended hereby, in all respects; and, except as amended hereby, the
AD&C Loan Note shall remain in full force and effect.

4.                  This Amendment may be attached to and shall form a part of
the AD&C Loan Note for all purposes.

5.                  This Amendment may be executed in counterparts, and any
number of such counterparts which have been executed by all persons whose
signatures are required below shall constitute one original.

[Signatures on Following Pages]

 

Amendment No. 5 and Addendum to

Revolving Promissory Note (AD&C Loan)

Page 2

 

 

 

IN WITNESS WHEREOF this instrument is executed by the parties hereto as of the
date set forth above.

“MAKER”

 

BLUEGREEN VACATIONS UNLIMITED, INC.

a Florida corporation

 

By: /s/                                                                         

Printed Name: _________________________

Title: ________________________________

 

 

 

BLUEGREEN NEVADA, LLC,

a Delaware limited liability company

 

 

By: /s/                                                                         

Printed Name: _________________________

Title: ________________________________

 

 

Amendment No. 5 and Addendum to

Revolving Promissory Note (AD&C Loan)

Page 3

 

 

Accepted by:  

“LENDER”

 

RESORT FINANCE AMERICA, LLC, a Delaware limited liability company

 

 

By: /s/                                                                        

Printed Name:_________________________

Its:_________________________________

 

 

 

Amendment No. 5 and Addendum to

Revolving Promissory Note (AD&C Loan)

Page 4

